
	
		II
		110th CONGRESS
		1st Session
		S. 1976
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Tester (for himself,
			 Mr. Leahy, and Mr. Baucus) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to include a
		  provision on organic conversion in the environmental quality incentives
		  program.
	
	
		1.Organic
			 conversionChapter 4 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et
			 seq.) is amended by adding at the end the following:
			
				1240J.Organic
				conversion
					(a)Definitions
						(1)National
				organic programThe term national organic program
				means the national organic program established under the Organic Foods
				Production Act of 1990 (7 U.S.C. 6501 et. seq.).
						(2)Organic system
				planIn this section, the term organic system plan
				means an organic plan approved under the national organic program.
						(b)EstablishmentUnder
				the program carried out under this chapter, not later than 180 days after the
				enactment of this section, the Secretary shall establish a program under which
				the Secretary shall provide cost-share and incentive payments to producers to
				promote conservation practices and activities for production systems undergoing
				conversion on some or all of the operations of the producer to organic
				production in accordance with the Organic Foods Production Act of 1990 (7
				U.S.C. 6501 et seq.).
					(c)Organic
				conversion cost-share and incentive paymentsThe Secretary shall
				provide organic conversion cost-share and incentive payments to producers
				that—
						(1)are converting to
				organic production systems, including producers with existing certified organic
				production for conversion to organic production of land and livestock not
				previously certified organic; and
						(2)enter into
				contracts with the Secretary for eligible practices and activities described in
				subsection (d).
						(d)Eligible
				practices and activitiesProducers may use funds made available
				under subsection (c) for—
						(1)conservation
				management, vegetative, and structural practices and activities during
				conversion to certified organic production that—
							(A)are required by,
				or consistent with, an approved organic system plan; and
							(B)protect soil,
				water, wildlife, air, and other natural resource concerns as identified by the
				Secretary;
							(2)animal welfare
				measures required by, or consistent with, an approved organic system
				plan;
						(3)technical
				assistance, including the costs of developing an approved organic system plan;
				and
						(4)such other
				measures as the Secretary determines to be appropriate and consistent with an
				approved organic system plan.
						(e)Eligible
				producersTo be eligible to receive cost-share and incentive
				payments under this section, producers shall agree—
						(1)to develop and
				carry out conservation and environmental activities that—
							(A)are required by,
				or consistent with, an approved organic system plan; and
							(B)protect soil,
				water, wildlife, air, and other natural resource concerns as identified by the
				Secretary;
							(2)to receive
				technical and educational assistance from the Secretary or from an
				organization, institute, or consultant with a cooperative agreement with the
				Secretary relating to—
							(A)the development
				and implementation of conservation practices and activities that are part of an
				organic system plan; or
							(B)other aspects of
				an organic system plan, including marketing, credit, business, and risk
				management plans; and
							(3)to submit annual
				verification by a certifying entity accredited by the Secretary to determine
				the compliance of the producer with organic certification requirements.
						(f)TermA
				contract under this section shall have a term equal to—
						(1)not more than 4
				years, on the condition that the producer seeks organic certification during
				that period; or
						(2)such lesser
				period as is required for the producer to obtain certification as an organic
				producer.
						(g)Limitations on
				paymentsAn individual or entity may not receive, directly or
				indirectly, cost-share or incentive payments under this section—
						(1)for a period of
				more than 4 years; or
						(2)that, in the
				aggregate and exclusive of technical assistance, exceed
							(A)$20,000 per year;
				or
							(B)a total amount of
				$80,000.
							(h)Termination of
				contractsThe Secretary may cancel or otherwise nullify a
				contract entered into under this section if the Secretary determines the
				producers are not pursuing organic certification.
					(i)Limitation on
				contracting
						(1)In
				generalThe Secretary shall not enter into new contracts with
				producers under this section if, for any particular agricultural commodity, the
				Secretary determines that there is insufficient market demand for the
				agricultural commodity.
						(2)Petition
							(A)In
				general1 or more certified organic producers of an organic
				commodity may petition the Secretary to suspend further assistance for
				producers of that commodity under this subsection.
							(B)Grant of
				reliefThe Secretary may suspend assistance in accordance with a
				petition under subparagraph (A) upon a showing that—
								(i)there would be
				insufficient market demand for increased organic production; and
								(ii)the producers
				seeking relief would be adversely affected.
								(j)Technical and
				educational assistanceTo the maximum extent practicable, the
				Secretary shall balance the funds available for this section so that at least
				50 percent of the funds made available to carry out this section are used for
				technical and educational assistance, including competitive cooperative
				agreements with nonprofit organizations, nongovernmental organizations,
				institutions of higher education, State departments of agriculture, and
				consultants with demonstrated expertise in advising organic producers on
				establishing and maintaining conservation practices and activities for organic
				production systems and the planning for, and marketing of, the products of
				those
				systems.
					.
		
